Opinion op ti-ie Oourt by
Judge Peters:
No bill of exceptions signed by the Judge was taken at the term at which the new trial was granted, and the time for making the same not extended by the order of Oourt, consquently, so much of the bill of exceptions filed at the subsequent term of the court as narrates the history of the former trial cannot be considered, nor was any exception taken to the ruling of the court below in granting the new trial at the same time, so that many error was Committed the same must be regarded as waived.
IJpon the second trial no objection was made to the testimony offered by appellee, which strongly conduced to sustain the issue of facts presented by the pleadings, and as no instructions appear from the bill of exceptions to have been asked for by either party or given, we perceive no error available for reversal.
Wherefore the judgment is affirmed.